PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Poster, Scott, David
Application No. 15/633,509
Filed: 26 Jun 2017
For: Safety Bypass Valve

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 20, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to take appropriate action in a timely manner after the decision by the Patent Trial and Appeal Board of July 27, 2021. Therefore, the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on September 28, 2021. See MPEP 1214.06. A Notice of Abandonment was mailed on October 20, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), the fee of $1,360.00 and the submission required by 37 CFR 1.114, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3753 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the Jamice Brantley at (571) 272-3814.



/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions